Title: To Alexander Hamilton from John C. Gilbert, 8 June 1799
From: Gilbert, John C.
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            New-york June 8th. 1799
          
          Desirous of entering into the service of my Country, I am induced to offer myself as a candidate for an appointment in the Western Army; I think I can with propriety assure you, that I am attatched to the Constitution of the United States and admire the administration thereof, in support of which I beg leave to refer you to the recommendation below, if that, together with my professions, should be so satisfactory to your Excellencys mind, as to induce a favourable opinion and recommendation to the proper authority; I shall feel it a duty incumbent on me by every exertion in my power to merit a continuance of it.
          I have the Honor to be Your obedient Servant.
          
            John C. Gilbert
          
          
            The Subscribers Certify that they have known John C Gilbert, A Citizen of the United States, a very considerable time, and do beleive him to be as he states, attatched to the Constitution and administration of the Government of the United States, and further that he is in our opinion, Capable of rendering Service to his Country in a Military capacity.
          
          
            Parris Gilbert
            W. Fisk
            John H. Sickels
          
        